UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1756


SHANNON BRIDGET MURPHY,

                  Plaintiff - Appellant,

             v.

CIRCUIT COURT OF CABELL COUNTY, West Virginia,

                  Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00587)


Submitted:    November 20, 2008            Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shannon Bridget Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shannon     Bridget     Murphy       appeals      the    district     court’s

order adopting the recommendation of the magistrate judge and

dismissing    this    civil      action       for    want     of     subject     matter

jurisdiction.        We   have     reviewed         the     record    and      find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           Murphy v. Circuit Court, No. 3:07-cv-

00587 (S.D.W. Va. June 2, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                          2